          Case 19-74385-SCS                          Doc 14          Filed 01/13/20 Entered 01/13/20 15:39:35                Desc Main
                                                                     Document     Page 1 of 8

                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      Joseph Carey Hodsden                                                                             Case No.   19-74385
                                                                                  Debtor(s)                  Chapter    7



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable: Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows: via ECF this 13th day of January 2020 .
 Date: January 13, 2020
                                                                       /s/ Karen M. Crowley
                                                                       Karen M. Crowley 35881
                                                                       Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                       State Bar No.:    35881 VA
                                                                       Mailing Address: Crowley Liberatore P.C.
                                                                                         Town Point Center, Suite 604
                                                                                         150 Boush Street
                                                                                         Norfolk, VA 23510
                                                                       Telephone No.:    (757) 333-4500


[amendcs ver. 12/16]

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 2 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 3 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 4 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 5 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 6 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 7 of 8
Case 19-74385-SCS   Doc 14   Filed 01/13/20 Entered 01/13/20 15:39:35   Desc Main
                             Document     Page 8 of 8
